STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

ROSEHILL         CONSTRUCTION,          LLC                               NO.      2022    CW   0039


VERSUS


TED    HEBERT,         LLC                                                 APRIL      22,       2022




In    Re:         Rosehill           Construction,         LLC,   applying      for    supervisory
                  writs,        19th      Judicial     District      Court,       Parish  of  East
                  Baton       Rouge,    No.     676846.




BEFORE:           WHIPPLE,       C. J.,       PENZATO AND     HESTER,    JJ.



        WRIT       DENIED       AS    MOOT.      The   district' s       court'   s   February     22,
2022    judgment         vacated        its    December     13,   2021   judgment.


                                                     VGW
                                                     AHP

                                                     CHH




COURT       OF   APPEAL,        FIRST     CIRCUIT




             01. S-    tJ


       DEPUTY          CLERK    OF   COURT
                 FOR    THE    COURT